Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 1 of 18 Page ID #:1



 1   Elizabeth Hopkins – CA State Bar No. 324431
      Email: ehopkins@kantorlaw.net
 2
     KANTOR & KANTOR, LLP
 3   19839 Nordhoff Street
     Northridge, CA 91324
 4
     Telephone: (818) 886-2525
 5   Facsimile: (818) 350-6272
 6   Teresa S. Renaker – CA State Bar No. 187800
 7   teresa@renakerhasselman.com
     Margo Hasselman Greenough – CA State Bar No. 228529
 8   margo@renakerhasselman.com
 9   Kirsten G. Scott – CA State Bar No. 253464
     kirsten@renakerhasselman.com
10   RENAKER HASSELMAN SCOTT LLP
11   505 Montgomery Street, Suite 1125
     San Francisco, CA 94111
12   Telephone: (415) 653-1733
13   Facsimile: (415) 727-5079
14
     Attorneys for Plaintiffs and the Proposed Class
15
16                         UNITED STATES DISTRICT COURT
17           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18
     GREG ENDRIES and DEE NICHOLS               )   Case No.:
19   on their own behalves and on behalf of a   )
     class of similarly situated participants   )   COMPLAINT FOR VIOLATION
20   and beneficiaries,                         )   OF ERISA
                                                )
21                      Plaintiffs,             )   CLASS ACTION
           v.                                   )
22                                              )
     BOARD OF DIRECTORS OF THE                  )
23   MOTION PICTURE INDUSTRY                    )
     HEALTH PLAN; BENEFITS                      )
24   COMMITTEE OF THE MOTION                    )
     PICTURE INDUSTRY HEALTH                    )
25   PLAN; and CLAIMS REVIEW                    )
     COMMITTEE OF THE BOARD OF                  )
26   DIRECTORS OF THE MOTION                    )
     PICTURE INDUSTRY HEALTH                    )
27   PLAN,                                      )
                   Defendants.                  )
28                                              )


                                         COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 2 of 18 Page ID #:2



                                1                                   INTRODUCTION
                                2         1.     Plaintiffs Greg Endries and Dee Nichols are both members of Local
                                3   600 of the International Cinematographers Guild, a participating union in the
                                4   Motion Picture Industry Health Plan (“MPI Health Plan” or “Plan”). The Plan is
                                5   governed by the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
                                6   U.S.C. § 1000 et. seq., and subject to ERISA’s strict fiduciary standards with respect
                                7   to the Plan’s management and administration.
                                8         2.     As an enticement to join the union, Local 600 touts the excellent
                                9   benefits available to union members under the MPI Health Plan, which it describes
                               10   as the “best medical coverage in the entertainment industry.” According to Local
                               11   600’s website, joining the union provides a means to receive “continuous healthcare,
                               12   despite working for a variety of employers.” Both men joined this union in large
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   part to receive these advertised health benefits, but those benefits have now proved
  19839 Nordhoff Street

       (818) 886 2525




                               14   elusive at a time when needed the most during this unprecedented COVID-19
                               15   pandemic.
                               16         3.     In order to receive benefits under the MPI Health Plan, participating
                               17   union members such as Mr. Endries and Mr. Nichols must work a sufficient number
                               18   of hours during a six-month period: either 600 hours for newly-qualifying
                               19   participants, or 400 hours thereafter. As union members, however, each hour that
                               20   they work for participating employers results in these employers making
                               21   contributions to fund the Plan, regardless of whether Mr. Endries and Mr. Nichols
                               22   have worked a sufficient number of hours to qualify for benefits during a relevant
                               23   period.
                               24         4.     Both Plaintiffs were on track to make their hours when COVID-19 shut
                               25   down the motion picture industry in New York and Los Angeles, where Mr. Endries
                               26   and Mr. Nichols live and work, respectively. The Board of Directors of the Plan,
                               27   who are ERISA fiduciaries, recognized the problem caused to many participants by
                               28   this shutdown and responded by extending 300 hours of credit, and later by
                                                                          2
                                                                      COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 3 of 18 Page ID #:3



                                1   extending waiver of premiums for dependents as well as COBRA subsidies, to
                                2   participants who were currently receiving benefits under the Plan and who needed to
                                3   earn 400 hours by April or thereafter. But it left participants like Mr. Endries and
                                4   Mr. Nichols out in the cold, and refused to extend the hours, premium waiver for
                                5   dependents, or COBRA subsidies to them and others like them. These actions have
                                6   forced Mr. Endries and Mr. Nichols and others like them to either pay for COBRA
                                7   or other insurance coverage that they can ill afford given their loss of employment,
                                8   or to go without health insurance during this dangerous health crisis. In failing to
                                9   extend hours, dependent premium waivers and COBRA subsidies to the group of
                               10   Plan participants similarly situated to Mr. Endries and Mr. Nichols, the Board has
                               11   violated its ERISA duty of loyalty, which requires it to treat all Plan participants
                               12   fairly and not to arbitrarily favor one group of participants over another.
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                                     JURISDICTION
  19839 Nordhoff Street

       (818) 886 2525




                               14          5.    This Court has subject matter jurisdiction over Plaintiffs’ federal claims
                               15   pursuant to 28 U.S.C. § 1331 and the specific jurisdictional statute for claims
                               16   brought pursuant to ERISA, ERISA Section 502(e) and (f), 29 U.S.C. § 1132(e) and
                               17   (f).
                               18                                          VENUE
                               19          6.    Venue lies in the Central District of California pursuant to ERISA
                               20   Section 502(e)(2), 29 U.S.C. § 1132(e)(2), because the MPI Health Plan is
                               21   administered in this District and Defendants Board of Directors of the Motion
                               22   Picture Industry Health Plan (“Board of Directors” or “Board”), the Benefits
                               23   Committee of the Motion Picture Industry Health Plan (“Benefits Committee”), and
                               24   the Claims Review Committee of the Board of Directors of the Motion Picture
                               25   Industry Health Plan (“Claims Review Committee”) may be found in this District.
                               26                           INTRADISTRICT ASSIGNMENT
                               27          7.    Pursuant to General Order 19-03, Section I.B.1.a.(1)(c), this case
                               28   should be assigned to the Western Division.
                                                                            3
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 4 of 18 Page ID #:4



                                1                                      THE PARTIES
                                2         8.     Plaintiff Greg Endries is, and has been at all relevant times, a
                                3   participant as defined by ERISA Section 3(7), 29 U.S.C. § 1002(7), in the MPI
                                4   Health Plan. Mr. Endries is a resident of New York, New York.
                                5         9.     Plaintiff Dee Nichols is, and has been at all relevant times, a participant
                                6   as defined by ERISA Section 3(7), 29 U.S.C. § 1002(7), in the MPI Health Plan.
                                7   Mr. Nichols is a resident of Los Angeles, California.
                                8         10.    The MPI Health Plan is an employee welfare benefit plan as defined by
                                9   ERISA Section 3(1), 29 U.S.C. § 1002(1). The Plan is funded and administered
                               10   through a trust established by collective bargaining agreements between numerous
                               11   unions and employers in the motion picture production industry.
                               12         11.    Defendant Board of Directors is the Plan Administrator of the MPI
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   Health Plan within the meaning of ERISA Section 3(16)(A)(i), 29 U.S.C. §
  19839 Nordhoff Street

       (818) 886 2525




                               14   1002(16)(A)(i). The Board of Directors consists of sixteen individuals appointed by
                               15   the participating employers, and sixteen individuals appointed by the participating
                               16   unions. Collectively, the Board of Directors are responsible for the operation and
                               17   administration of the Plan.
                               18         12.    The Board of Directors is a named fiduciary of the MPI Health Plan
                               19   because it is named the Plan Administrator in the governing Plan documents, and is
                               20   a functional fiduciary of the Plan within the meaning of ERISA Section 3(21), 29
                               21   U.S.C. § 1002(21), in that it has and exercises discretionary authority or
                               22   discretionary control respecting management of the Plan and its assets, and/or it has
                               23   discretionary authority or discretionary responsibility in the administration of the
                               24   Plan. In administering the MPI Health Plan, the Board of Directors’ authority and
                               25   responsibilities include the power to construe the provisions of the Plan, the
                               26   responsibility to determine the nature, amount and duration of health benefits
                               27   available to participants and beneficiaries of the Plan, and the authority to decide
                               28   any questions related to eligibility for and the extent of benefits provided to
                                                                            4
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 5 of 18 Page ID #:5



                                1   participants and beneficiaries. The Board of Directors’ address is in Studio City,
                                2   Los Angeles County, California.
                                3         13.    As Plan Administrator, the Board of Directors delegates some Plan
                                4   administration responsibilities to Defendant Benefits Committee and/or Defendant
                                5   Claims Review Committee, including resolution of disputes regarding eligibility,
                                6   type, amount, and duration of benefits under the Plan.
                                7         14.    In carrying out these Plan administration duties, Defendants Benefits
                                8   Committee and Claims Review Committee act as fiduciaries of the MPI Health
                                9   Plan. Pursuant to the Plan, the Claims Review Committee consists of members of
                               10   the Benefits Committee, as appointed by the Chairman of the Board of Directors.
                               11                                           FACTS
                               12         MPI Health Plan Provisions
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13         15.    The MPI Health Plan provides welfare benefits, including medical,
  19839 Nordhoff Street

       (818) 886 2525




                               14   prescription drug, vision, dental and life insurance to participants who meet the
                               15   Plan’s eligibility requirements. The participating employers are those engaged in
                               16   the production of motion pictures or in the business of furnishing materials or
                               17   services for motion picture productions, and which have entered into a collective
                               18   bargaining agreement with one or more participating unions. The Plan participants
                               19   hold a wide range of jobs in movie and television production, such as camera
                               20   operators, still photographers, technicians, grips, hair and make-up artists, art
                               21   directors, film editors, costume designers, script supervisors, painters and
                               22   mechanics.
                               23         16.    Employers that participate in the MPI Health Plan contribute funds at
                               24   specified rates to the Plan on behalf of all covered employees for all hours worked.
                               25   These employees, along with their dependent spouses and children, constitute the
                               26   Plan participants and beneficiaries.
                               27         17.    To be eligible for benefits under the Plan, participants must meet the
                               28   Plan’s work hours requirements, which is based on six-month Qualifying Periods.
                                                                            5
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 6 of 18 Page ID #:6



                                1   Defendants determine whether participants meet the hours requirements on a
                                2   monthly basis, according to a set schedule.
                                3         18.    If a participant has never been eligible for benefits under the Plan
                                4   before, or has not been eligible for benefits in any of the five prior Eligibility
                                5   Periods, he or she must work at least 600 hours in covered employment during one
                                6   or two consecutive Qualifying Periods in order to become eligible for Plan benefits.
                                7   A Qualifying Period spans a six-month period as set forth in the Plan’s schedule.
                                8   After satisfying this requirement, the participant’s benefits, and the benefits of his or
                                9   her dependent spouse and/or children, will start at the beginning of the six-month
                               10   Eligibility Period that follows. For example, if a new Plan participant works at least
                               11   600 hours during the Plan’s Qualifying Period of September 23, 2019 through
                               12   March 21, 2020, he will be eligible for benefits during the Plan’s Eligibility Period
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   of June 1, 2020 through November 30, 2020.
  19839 Nordhoff Street

       (818) 886 2525




                               14         19.    Once a participant has met these initial eligibility requirements, he and
                               15   his dependents will be eligible for benefits in each subsequent six-month Eligibility
                               16   Period provided he works for at least 400 hours during the corresponding six-month
                               17   Qualifying Period. For example, if a participant’s benefit eligibility is set to expire
                               18   on May 31, 2020, the Plan will reassess his eligibility for the subsequent Eligibility
                               19   Period of June 1, 2020 through November 30, 2020, during the corresponding
                               20   Qualifying Period of September 23, 2019 through March 21, 2020. Therefore, if
                               21   this participant has worked at least 400 hours between September 23, 2019 through
                               22   March 21, 2020, he and his dependents will remain eligible for benefits during the
                               23   next Eligibility Period. If the participant does not qualify for that Eligibility Period
                               24   because he has not worked at least 400 hours during the Qualifying Period, his
                               25   eligibility will automatically be reviewed again one month later, for the next six-
                               26   month Eligibility Period (meaning it is possible to requalify for benefits within just
                               27   one month of becoming ineligible).
                               28
                                                                            6
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 7 of 18 Page ID #:7



                                1         20.    Notwithstanding the above eligibility criteria, historically the Plan has
                                2   recognized certain “extensions,” whereby a participant and his dependents who are
                                3   otherwise going to become ineligible for benefits due to the participant having
                                4   worked less than 400 hours will nevertheless remain eligible for benefits. For
                                5   example, the Plan offers an eligibility extension of six months to an individual that
                                6   is unable to work because of a short-term illness or injury.
                                7         21.    The Plan also provides that, for each Qualifying Period following initial
                                8   eligibility, hours earned in excess of 400 are credited to the participant’s “bank” of
                                9   hours. If hours earned in a subsequent Qualifying Period do not equal 400, then
                               10   hours from the participant’s bank are automatically withdrawn to satisfy the 400
                               11   hours requirement.
                               12         COVID-19 Impact on Work and Defendants’ Response
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13         22.    In March 2020, the motion picture industry, like so many other
  19839 Nordhoff Street

       (818) 886 2525




                               14   industries, encountered a widescale shutdown due to the COVID-19 pandemic. In
                               15   early March, nearly all television and movie productions were abruptly cancelled
                               16   and put on hold indefinitely. As a result, many participants in the MPI Health Plan
                               17   that were working toward their initial 600-hour Qualifying Period to become
                               18   eligible for benefits, or that were working toward a subsequent 400-hour Qualifying
                               19   Period to remain eligible for benefits, lost work and became unable to accrue a
                               20   sufficient number of qualifying hours to secure Plan eligibility for an upcoming
                               21   Eligibility Period.
                               22         23.    Defendants, as fiduciaries of the MPI Health Plan, recognized this
                               23   problem caused by the COVID-19 shutdown and responded in several ways,
                               24   including a COVID-19 hours extension, waiver of premiums for dependents, and
                               25   future COBRA premium subsidy. Defendants’ COVID-related relief has constituted
                               26   an important safety net during the unprecedented times of pandemic and
                               27   industrywide shutdown, when access to healthcare is perhaps more important than
                               28
                                                                           7
                                                                       COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 8 of 18 Page ID #:8



                                1   ever. However, Defendants extended this important COVID-related relief only to
                                2   some, and not all, of the Plan participants affected by the COVID-19 shutdown.
                                3         24.    First, Defendants voted to extend up to 300 hours for April and May to
                                4   participants whose benefit eligibility was under review during those months.
                                5   However, Defendants extended this 300-hour extension only to those they referred
                                6   to as “ Active Participants who are currently enrolled in MPIHP and whose benefit
                                7   period ends on June 30, 2020 (this is for the qualifying period that ends in April 25,
                                8   2020),” thereby explicitly excluding participants on COBRA or on disability, and
                                9   excluding participants working toward initial eligibility.
                               10         25.    With respect to participants with 375 or more hours in the six-month
                               11   period ending in March, Defendants provided a credit of just 25 hours to reach the
                               12   400-hour requirement for the Qualifying Period ending March 21, 2020. For
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   participants who had at least 300 but less than 375 hours in the six-month
  19839 Nordhoff Street

       (818) 886 2525




                               14   Qualifying Period ending March 21, 2020, Defendants required those participants to
                               15   prove that but for the loss of work commitments due to production shutdowns
                               16   caused by the COVID-19 global pandemic, they would have worked sufficient hours
                               17   to reach 400 hours by March 21, 2020. In doing so, Defendants applied a more
                               18   onerous standard to participants whose Qualifying Period ended on March 21, 2020,
                               19   even if they were on track to make the requisite 400 hours by late March. For
                               20   example, to remain eligible for benefits, a participant with 350 hours had to prove
                               21   that he would have met the 400-hour requirement by March 21 absent the shutdown;
                               22   in contrast, no participant with a Qualifying Period ending just one month later had
                               23   to make any kind of showing, even if that individual only had 100 hours at the time
                               24   of the shutdown and was only scheduled to work minimal hours during the months
                               25   of March or April.
                               26         26.    Likewise, for individuals whose Qualifying Period ended on March 21,
                               27   2020, who were not on track to hit the requisite 400 hours by March 21, but who
                               28   were on track to meet the requirement by April 25, 2020, these individuals were
                                                                           8
                                                                       COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 9 of 18 Page ID #:9



                                1   wholly precluded from the hours extension. For example, if an individual had 295
                                2   hours in early March, was unable to reach the 400 hour requirement by March 21
                                3   but had scheduled sufficient hours in March and April to meet the April 25, 2020
                                4   Qualifying Period deadline, this participant was nonetheless precluded from
                                5   receiving any hours extension, either automatically or with an evidence showing to
                                6   Defendants.
                                7         27.     In addition, by limiting the extension of hours to participants already
                                8   receiving benefits, Defendants precluded all participants who were on track to meet
                                9   an initial 600-hour requirement in March, April, or later from access to any relief.
                               10   For example, even if an individual had 575 hours as of early March, once the
                               11   shutdown occurred, he received no hours extension.
                               12         28.     Second, the Board announced that beginning with payments due June
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   30, 2020, participants responsible for paying health premiums for dependents would
  19839 Nordhoff Street

       (818) 886 2525




                               14   be granted a premium waiver for those dependents. However, the same participants
                               15   who were excluded from the COVID hours extension were also excluded from this
                               16   premium waiver for dependents.
                               17         29.     Third, on or around June 25, 2020, the Board announced that
                               18   Defendants approved “granting COBRA coverage without the required premium
                               19   payment starting September 1.” In addition, Defendants waived the usual dependent
                               20   premium payments for participants with family members so that they could continue
                               21   receiving benefits without cost during the shutdown. Again, however, this relief
                               22   excluded the same participants who were excluded from the other COVID-related
                               23   relief. Thus, for all participants who were excluded from the COVID hours
                               24   extension and dependents’ premium waiver safety nets, they were also excluded
                               25   from the COBRA subsidy safety net. Even worse, for those who were working
                               26   toward their initial 600-hour requirement at the time of the shutdown, they are not
                               27   eligible for any COBRA coverage because they were not receiving any benefits, so
                               28   there is no COBRA coverage to be had.
                                                                            9
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 10 of 18 Page ID #:10



                                1             30.   The loss of both income and affordable health insurance coverage
                                2   during this worldwide health crisis is devastating to the Plan participants and their
                                3   family members who were arbitrarily excluded by Defendants despite the fact that
                                4   they, like the other participants who were extended the 300 hours, premium waiver
                                5   for dependents, and/or COBRA subsidies, lost their needed work hours due to the
                                6   crisis.
                                7             Plaintiffs’ Employment and Plan Participation
                                8             Greg Endries
                                9             31.   Plaintiff Greg Endries, who works as a still photographer on television
                               10   sets in and around the New York City area, has been a Plan participant since
                               11   approximately January 2019, when he became a member of Local 600 of the
                               12   International Cinematographers Guild, a participating union in the Plan. As such,
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   each hour that he works for participating employers results in these employers
  19839 Nordhoff Street

       (818) 886 2525




                               14   making contributions to fund the Plan, regardless of whether he has worked a
                               15   sufficient number of hours to qualify for benefits during a Qualifying Period.
                               16             32.   Mr. Endries reached the Plan’s initial 600-hours requirement in
                               17   September 2019, qualifying him for benefits during the Eligibility Period of
                               18   December 1, 2019 through May 31, 2020. In order to remain eligible for benefits
                               19   for the subsequent Eligibility Period (June 1, 2020 through November 30, 2020), he
                               20   needed 400 hours during the Qualifying Period of September 23, 2019 through
                               21   March 21, 2020. If he did not hit that, he could go on COBRA for one month, and
                               22   then carry over hours and work the additional hours needed to reach 400 hours
                               23   during the next Qualifying Period, October 27, 2019 through April 25, 2020, to be
                               24   eligible for benefits for the July 1, 2020 to December 31, 2020 Eligibility Period.
                               25             33.   Mr. Endries’ work was slow during the holiday season, between
                               26   December 2019 and mid-January 2020. However, his work started to pick back up
                               27   after that, and by early March, he had 283 hours. His plan was to attempt to reach
                               28   the 400 hours requirement by March 21, 2020, but if he did not meet that deadline,
                                                                             10
                                                                         COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 11 of 18 Page ID #:11



                                1   then to go on COBRA for one month, and reach the 400 hours requirement by April
                                2   25, 2020.
                                3          34.    Mr. Endries’ schedule was as busy as ever between mid-January and
                                4   early March, he had multiple jobs lined up, and his schedule was filling up for
                                5   March and April. However, all of his work was cancelled in early March 2020 due
                                6   to all productions shutting down amidst the pandemic and shelter-in-place rules.
                                7          35.    Had Mr. Endries been working in covered employment for longer, he
                                8   would have had a bank of approximately 200 hours from which he could have
                                9   pulled to reach the 400 mark by March 21, 2020. However, he had to use all of his
                               10   600 hours worked during the previous Qualifying Period to satisfy the Plan’s initial
                               11   hours requirement, and thus had no banked hours.
                               12          36.    Pursuant to Defendants’ interpretation and application of the eligibility
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   rules, Mr. Endries was precluded from receiving an extension of hours to meet the
  19839 Nordhoff Street

       (818) 886 2525




                               14   400-hours requirement as of March 21, 2020, or any time thereafter. He submitted
                               15   documentation to Defendants seeking coverage given his circumstances, but
                               16   Defendants rejected his request. In addition, because he was not provided the hours
                               17   extension, he was also precluded from accessing the COBRA subsidy that
                               18   Defendants provided to other participants affected by the pandemic and work
                               19   shutdown.
                               20          37.    As a result, in addition to having no income, Mr. Endries’ health
                               21   benefits under the Plan expired on May 31, 2020, and because he finds it difficult to
                               22   afford COBRA coverage, he is without health insurance during these times of
                               23   significant health crisis.
                               24          38.    Furthermore, because work has remained unavailable for nearly five
                               25   months at this point, based on Defendants’ interpretation and application of the Plan
                               26   eligibility rules, Mr. Endries will soon be ineligible for receiving benefits under the
                               27   400-hour rule and will be required to satisfy another 600-hour initial eligibility
                               28   threshold. This was sufficiently difficult in 2019, and given the ongoing nature of
                                                                            11
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 12 of 18 Page ID #:12



                                1   the pandemic and work slowdown, it is very unlikely that he will be able to satisfy
                                2   that more onerous requirement any time during the foreseeable future.
                                3         39.    Defendants’ inequal application or interpretation of eligibility rules to
                                4   different categories of Plan participants has resulted in many of Mr. Endries’ peers
                                5   receiving a 300-hours extension simply because their Eligibility Period was just one
                                6   month later. Other participants are now entitled to COBRA coverage without
                                7   needing to pay the COBRA premium for themselves or their eligible dependents.
                                8   Although those Plan participants may also be experiencing financial difficulties
                                9   right now due to lack of work, at least those individuals, and their covered
                               10   dependents, have security with respect to their health insurance.
                               11         Dee Nichols
                               12         40.    Plaintiff Dee Nichols, who works as a camera operator in and around
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   Los Angeles, has been a Plan participant since approximately October 2015, when
  19839 Nordhoff Street

       (818) 886 2525




                               14   he became a member of Local 600 of the International Cinematographers Guild, a
                               15   participating union in the Plan. As such, each hour that he works for participating
                               16   employers results in these employers making contributions to fund the Plan,
                               17   regardless of whether he has worked a sufficient number of hours to qualify for
                               18   benefits during a Qualifying Period.
                               19         41.    At the time of the industrywide shutdown in early March 2020, Mr.
                               20   Nichols had worked 512 hours out of the 600 hours that he needed to satisfy the
                               21   Plan’s initial coverage requirement. He had scheduled enough work to meet the
                               22   600-hour requirement by March 21, 2020. However, in early March, his work was
                               23   cancelled due to the pandemic and related shelter-in-place rules, and he became
                               24   unable to meet the 600-hour requirement.
                               25         42.    Pursuant to Defendants’ interpretation and application of the eligibility
                               26   rules, Mr. Nichols was precluded from receiving any hours extension, because
                               27   individuals who were not receiving Plan benefits as of early March 2020 were
                               28   categorically excluded from receiving this relief.
                                                                           12
                                                                       COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 13 of 18 Page ID #:13



                                1         43.    As Mr. Endries did, Mr. Nichols also submitted a request and
                                2   documentation to Defendants seeking coverage given his circumstances, but
                                3   Defendants rejected his request as well. In addition, because he was never provided
                                4   benefits under the Plan, he was not only precluded from accessing COBRA subsidy
                                5   that was provided to other participants, but he also is ineligible to receive benefits
                                6   through COBRA at all, even if he were to pay the premiums, because COBRA
                                7   eligibility is predicated on first being enrolled before a loss of eligibility.
                                8         44.    As a result, in addition to having no income, Mr. Nichols has no health
                                9   benefits under the Plan, and has had to purchase private insurance with much worse
                               10   coverage. In addition, because work has remained unavailable for nearly five
                               11   months since the shutdown, based on Defendants’ interpretation and application of
                               12   the Plan eligibility rules, Mr. Nichols has lost much of the 512 hours that he had
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   saved up. Given the ongoing nature of the pandemic and work slowdown, it is very
  19839 Nordhoff Street

       (818) 886 2525




                               14   unlikely that he will be able to satisfy the 600-hour requirement any time during the
                               15   foreseeable future.
                               16         45.    Defendants’ inequal application or interpretation of eligibility rules to
                               17   different categories of Plan participants has resulted in many of Mr. Nichols’ peers
                               18   receiving a 300-hours extension simply because they were working toward the 400-
                               19   hour requirement to remain eligible for benefits, instead of the 600-hour requirement
                               20   to achieve initial eligibility. Although those Plan participants may also be
                               21   experiencing financial difficulties right now due to lack of work, at least they, and
                               22   their covered dependents, have security with respect to their health insurance.
                               23                                  CLASS ALLEGATIONS
                               24         46.    Mr. Endries and Mr. Nichols bring this action on behalf of themselves
                               25   and all others similarly situated as a class action pursuant to Federal Rule of Civil
                               26   Procedure 23(b)(1) and (2).
                               27
                               28
                                                                             13
                                                                         COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 14 of 18 Page ID #:14



                                1         47.    The Class is defined as all MPI Health Plan participants who were
                                2   precluded from receiving a 300-hour extension offered to participants who were
                                3   receiving benefits and whose Qualifying Period deadlines were in April or May, as
                                4   well as the premium waiver for dependents offered to these same Plan participants,
                                5   and the COBRA subsidies offered to those whose coverage would end in
                                6   September.
                                7         48.    Plaintiffs reserve the right to modify the definition of the proposed
                                8   class based on information that they or their counsel learn through discovery.
                                9         49.    The proposed class meets all the requirements of Federal Rule of Civil
                               10   Procedure 23, as follows.
                               11         50.    Upon information and belief, the Class is so numerous that joinder of
                               12   all persons in the Class is impracticable. The MPI Health Plan’s publicly available
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   Form 5500 (Annual Return/Report of Employee Benefit Plan), for the Plan year
  19839 Nordhoff Street

       (818) 886 2525




                               14   ending December 31, 2018, states that there were more than 63,000 Plan
                               15   participants during that year. Plaintiffs are informed and believe that it is likely that
                               16   hundreds of Plan participants have been excluded from Defendants’ COVID-19-
                               17   related relief. While the precise number of proposed Class members has not been
                               18   determined at this time, Plaintiffs are informed and believe that the substantial
                               19   number of MPI Health Plan participants and beneficiaries who have been similarly
                               20   affected precludes joinder of all affected participants and beneficiaries. Numerosity
                               21   of the Class will be ascertained and confirmed by discovery. The number and
                               22   identity of the members of the Class are readily determinable from the Defendants’
                               23   records.
                               24         51.    There are common questions of law and fact affecting the rights of the
                               25   members of the Class, including, without limitation:
                               26                a.     Whether Defendants acted in a fiduciary capacity in excluding
                               27                       Class members from COVID-19 relief, including the 300-hour
                               28
                                                                            14
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 15 of 18 Page ID #:15



                                1                       eligibility extension, premium waiver for dependents and
                                2                       COBRA subsidies;
                                3                b.     Whether Defendants breached their fiduciary duties by excluding
                                4                       Class members from being eligible for the 300-hour extension,
                                5                       premium waiver for dependents and/or COBRA subsidies; and
                                6                c.     Whether Plaintiffs and the Class are entitled to equitable relief
                                7                       from Defendants’ violations of ERISA Section 404(a).
                                8         52.    The claims of the named Class representatives are typical of the claims
                                9   of the proposed Class. Plaintiffs and all members of the proposed Class sustained
                               10   the same or similar injuries arising out of and caused by Defendants’ common
                               11   course of conduct in violation of applicable Federal law. Plaintiffs’ claims are
                               12   thereby representative of, and co-extensive with, the claims of the proposed Class
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   members.
  19839 Nordhoff Street

       (818) 886 2525




                               14         53.    The named representatives will fairly and adequately protect the
                               15   interests of the proposed Class. There are no conflicts between the interests of Mr.
                               16   Endries and Mr. Nichols and the other members of the proposed Class.
                               17         54.    This action is maintainable as a class action under Federal Rule of Civil
                               18   Procedure 23(b)(1) because prosecuting separate actions by individual class
                               19   members would create a risk of (A) inconsistent or varying adjudications with
                               20   respect to individual class members that would establish incompatible standards of
                               21   conduct for the party opposing the class; or (B) adjudications with respect to
                               22   individual class members that, as a practical matter, would be dispositive of the
                               23   interests of the other members not parties to the individual adjudications or would
                               24   substantially impair or impede their ability to protect their interests. Specifically,
                               25   separate actions by individual class members could produce varying adjudications as
                               26   to, inter alia, whether Defendants acted in a fiduciary capacity in providing COVID-
                               27   related relief to some, but not all, Plan participants; whether Defendants breached
                               28   their fiduciary duty of loyalty by excluding Class members from the COVID-related
                                                                            15
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 16 of 18 Page ID #:16



                                1   relief; and whether injunctive and other equitable relief is available for Defendants’
                                2   ERISA violations.
                                3         55.      This action is maintainable as a class action under Rule 23(b)(2)
                                4   because Defendants have acted and/or refused to act on grounds generally
                                5   applicable to the Class, thereby making appropriate monetary, injunctive and other
                                6   equitable relief in favor of the Class. For example, Defendants’ refusal to provide
                                7   the 300-hour extension and/or COBRA subsidy to all Plan participants working
                                8   toward the April 25, 2020 deadline, and Defendants’ refusal to provide the 300-hour
                                9   extension to Plan participants working toward their initial 600-hour eligibility
                               10   requirement, was systemic in nature, affecting all similarly situated MPI Health Plan
                               11   participants in the same way.
                               12                               FIRST CLAIM FOR RELIEF
                                              Claim for Injunctive and Appropriate Equitable Relief to Remedy
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street




                                                   Violation of ERISA Section 404(a), 29 U.S.C. § 1104(a),
       (818) 886 2525




                               14                                  Against All Defendants
                               15         56.      Plaintiffs incorporate the above paragraphs as though fully set forth
                               16   herein.
                               17         57.      ERISA Section 404(a), 29 U.S.C. § 1104(a), requires that a fiduciary
                               18   discharge its duties with respect to a plan solely in the interest of the participants
                               19   and beneficiaries and for the exclusive purpose of providing benefits to participants
                               20   and their beneficiaries. These duties include the duty of impartiality, such that
                               21   fiduciaries must act for the benefit of all participants, even-handedly among them,
                               22   and may not favor the interests of one group of participants over another.
                               23         58.      Defendants breached their fiduciary duties to Plaintiffs and the Class
                               24   members by acts and omissions, including arbitrarily favoring one group of
                               25   participants over others, and excluding Plaintiffs and the Class from the COVID-
                               26   related safety nets in the form of 300-hour extensions, premium waiver for
                               27   dependents, and COBRA subsidy that Defendants extended to other participants.
                               28
                                                                             16
                                                                         COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 17 of 18 Page ID #:17



                                1         59.    Plaintiffs and the Class members have been harmed by Defendants’
                                2   breaches in that Defendants’ administration of the Plan has resulted in Plaintiffs and
                                3   the Class members being ineligible for Plan benefits, premium waiver for
                                4   dependents, and subsidy of COBRA premiums extended to other participants.
                                5         60.    Plaintiffs and the Class members seek injunctive and other appropriate
                                6   equitable relief under ERISA Section 502(a)(3), 29 U.S.C. § 1132(a)(3), to remedy
                                7   these fiduciary breaches.
                                8                                 PRAYER FOR RELIEF
                                9         WHEREFORE, Plaintiffs and the Class members pray that the court grant the
                               10   following relief:
                               11         1.     Certify the proposed Class, appoint Plaintiffs to represent the proposed
                               12   Class, and designate Plaintiffs’ counsel as Class counsel;
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13         2.     Declare that Defendants have breached their fiduciary duties to
  19839 Nordhoff Street

       (818) 886 2525




                               14   Plaintiffs and the Class members;
                               15         3.     Surcharge Defendants in the amount necessary to place Plaintiffs and
                               16   the Class members in the position they would have occupied but for Defendants’
                               17   breaches;
                               18         4.     Require Defendants to provide the 300-hour extension plus retroactive
                               19   health benefits, with waiver of premium for dependents, for those that would have
                               20   qualified for eligibility had they received the extension, (or insurance
                               21   reimbursement for those that purchased insurance because of MPI’s breach), as well
                               22   as COBRA premium subsidies to Plaintiffs and Class members on the same basis as
                               23   that provided to the other participants;
                               24         5.     Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred
                               25   herein pursuant to ERISA Section 502(g), 29 U.S.C. § 1132(g); and
                               26
                               27
                               28
                                                                            17
                                                                        COMPLAINT
                               Case 2:20-cv-06347-RGK-AGR Document 1 Filed 07/16/20 Page 18 of 18 Page ID #:18



                                1         6.    Provide such other equitable relief as the Court deems appropriate.
                                2
                                3   Dated: July 16, 2020                 RENAKER HASSELMAN SCOTT LLP
                                                                         KANTOR & KANTOR, LLP
                                4
                                                                   By:    /s/ Elizabeth Hopkins
                                5                                        Elizabeth Hopkins
                                6                                        Attorneys for Plaintiffs and the Proposed
                                                                         Class
                                7
                                8
                                9
                               10
                               11
                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                         18
                                                                     COMPLAINT
